June 18, 2018

Laura K. Thompson
[Address Redacted]

Re: Consulting Agreement

The Goodyear Tire & Rubber Company (“Goodyear”) desires to retain Laura K.
Thompson (“you” or “your”), as a consultant, subject to the terms and conditions
herein set forth, to provide consulting services to Goodyear and its
subsidiaries.

1. Consulting Services. The consulting services to be provided to Goodyear
hereunder include the following services:



  a.   You agree to provide to Goodyear and its subsidiaries consulting services
as requested by Goodyear’s Chief Executive Officer relating to (i) the
transition of the position of Chief Financial Officer, (ii) business development
matters and related issues, and (iii) associate mentoring and development plus
such other matters as may be mutually agreed upon by you and the Chief Executive
Officer.



  b.   Your consulting services will be delivered during the Term (as defined in
Paragraph 6 below).



  c.   Your consulting services will be provided from your home and at meetings,
as reasonably necessary, at Goodyear’s Akron, Ohio headquarters, subject to such
other travel as may be mutually agreed upon by you and the Chief Executive
Officer.



  d.   Your consulting services will be performed in a timely, good and
workmanlike manner.



  e.   Your consulting services will be performed in accordance with all laws
and regulations and Goodyear’s policies, including the Business Conduct Manual.

2. Fees. Goodyear agrees to pay a fee of Two Hundred and Fifty Thousand Dollars
($250,000) per quarter for the consulting services performed under this
Agreement, payable on the first business day of each quarter. You will be
responsible for any tax obligations in conjunction with such fee. In addition to
the consulting fee, Goodyear will reimburse you for all reasonable and customary
out-of-pocket expenses incurred by you in the performance of the consulting
services, in accordance with Goodyear’s applicable policies and for premiums for
retiree medical family coverage under Goodyear’s Medical Benefits for Salary
Retirees at Designated Locations. Your requests for reimbursements must include
copies of all receipts evidencing the costs incurred by you.

3. Confidentiality Obligation. Any information provided by Goodyear to you in
connection with this Agreement will be considered to be both confidential and
proprietary to Goodyear (collectively, the “Confidential Information”). You
agree to hold in confidence and not to disclose to or use for others during the
Term of this Agreement, and for a period of five (5) years following the
termination or expiration thereof, Confidential Information, including but not
limited to contracts, agreements, financial information, business operations,
specific transactions, clients, customers, employees, marketing, purchasing,
sales, distribution, shipping, advertising, business or other methods, computer
systems, internal and external memoranda, practices, procedures, ideas,
suggestions, work results, or other secret or confidential information received
from Goodyear in connection with, or which results from, the services to be
performed hereunder, or with respect to any other matter of a secret or
confidential nature which may come into your possession in the performance of
your services for Goodyear hereunder, except such information as is or becomes
general public knowledge, or is disclosed to you independently by a third party
legally authorized to do so, or the disclosure of which is authorized in writing
by an officer of Goodyear, or is required to be disclosed by law, provided,
however, in such event, you will take all reasonable steps to notify Goodyear so
that a protective order or other appropriate remedy may be obtained prior to any
such disclosure. You agree to return (or destroy and certify in writing that you
have destroyed) any Confidential Information and all other materials provided to
you upon demand within thirty (30) days of termination or expiration of this
Agreement.

4. Ownership. You agree that any data, ideas, suggestions, processes or work
results arising out of your consulting services are and shall remain the sole
property of Goodyear.

5. Independent Contractor Status. You are acting as an independent contractor
and shall not for any purpose hold yourself out to be an employee or agent of
Goodyear. You will not participate in any employee benefit plan of Goodyear and
will not be covered by workers compensation.

6. Term. This Agreement shall be effective beginning as of April 1, 2019 through
June 30, 2020 (the “Term”). Goodyear agrees that you may terminate this
Agreement at any time with or without cause upon thirty (30) days written notice
to Goodyear. Upon any such termination, Goodyear will have no further obligation
to pay any costs except for unpaid fees and unreimbursed out-of-pocket expenses,
if any, incurred prior to the termination.

7. Miscellaneous. This Agreement is not assignable by either party, the
consulting services to be performed by you being personal to Goodyear. This
Agreement constitutes the entire agreement between the parties with respect to
the subject matter thereof and supersedes all prior agreements and
understandings, oral or written, and may not be modified or amended except in
writing signed by both parties. This Agreement shall be governed by and
construed in accordance with the laws of the State of Ohio. All notices required
to be given hereunder shall be sent to the applicable party at the address for
such party set forth herein or such other address as a party may provide in
writing to the other party.

If the foregoing meets with your acceptance, please execute and return this
Agreement to Richard J. Kramer, 200 Innovation Way, Akron, Ohio 44316-0001.

/s/ Laura K. Thompson
Laura K. Thompson

THE GOODYEAR TIRE & RUBBER COMPANY

By: /s/ Richard J. Kramer
Richard J. Kramer, Chairman, Chief Executive
Officer and President


